DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee et al. 5723896.

    PNG
    media_image1.png
    666
    1048
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    1243
    media_image2.png
    Greyscale




a semiconductor substrate including a top surface, a first region (region of 22/30/24) and a second region (region 2 - as labeled by examiner above) each comprised of a single-crystal semiconductor material (material of substrate – see col. 3, lines 10-11, lines 41-41 and col. 5, lines 18-30), and a third region (isolation material in trenches 50) comprised of a polycrystalline semiconductor material (refilled with material such as polysilicon – col. 6, line 5), the first region (region of 22/30/24)  between the third region (isolation trenches 50) and the top surface, and the third region (isolation trenches 50) positioned relative to the top surface between the first region and the second region; and 
a first isolation band (entirety of interface layer is a band in the X-Y dimension as labeled by examiner above) in the semiconductor substrate beneath the first region, the first isolation band comprising a first portion of the semiconductor substrate (portion of substrate that makes up the interface layer) and a first concentration of a dopant (a concentration at the interface layer of isolation layer 10 comprises implanted noble gas atoms – col. 5, lines 38-43) in the first portion of the semiconductor substrate (in the interface layer as labeled by examiner above).

Regarding claim 2, fig. 5 of Yee discloses wherein the first isolation band is positioned between the first region and the third region. 

Regarding claim 3, fig. 5 of Yee discloses wherein the first isolation band overlaps in part with the third region.

    PNG
    media_image3.png
    619
    1148
    media_image3.png
    Greyscale


Regarding claim 4, fig. 5 of Yee discloses wherein the second region is positioned beneath the third region, and the first isolation band is positioned between the second region and the third region.  

    PNG
    media_image4.png
    439
    764
    media_image4.png
    Greyscale



Regarding claim 6, fig. 5 of Yee discloses wherein the first isolation band and the third region (the combination of the two region) extend fully beneath an entirety of the first region.

Regarding claim 7, fig. 5 of Yee discloses further comprising: trench isolation regions (the space of trenches of 50 which are filled) arranged to surround a device region representing a portion of the first region, wherein the first isolation band and the third region (the combination of the two) extend fully beneath an entirety of the device region.

Regarding claim 8, fig. 5 of Yee discloses further comprising: a field-effect transistor 20 in the device region.

    PNG
    media_image2.png
    503
    1243
    media_image2.png
    Greyscale


Regarding claim 9,  further comprising: a second isolation band beneath the first region, the second isolation band comprising a second portion of the semiconductor substrate and a second 16 cm-3 (col. 2 lines 60-67 of Yee).

    PNG
    media_image5.png
    565
    1231
    media_image5.png
    Greyscale

Regarding claim 10, fig. 5 of Yee discloses wherein the third region is positioned between the first isolation band and the second isolation band.

Regarding claim 21, col. 2 lines 60-67 of Yee discloses wherein the first isolation band contains a concentration of the dopant that is less than or equal to 1016 cm-3.


    PNG
    media_image6.png
    565
    1058
    media_image6.png
    Greyscale


Regarding claim 1 fig. 5 of Yee discloses a structure comprising: 
a semiconductor substrate including a top surface, a first region 22 and a second region 24 each comprised of a single-crystal semiconductor material (material of substrate – see col. 3, lines 10-11, lines 41-41 and col. 5, lines 18-30), and a third region (isolation material in trenches 50) comprised of a polycrystalline semiconductor material (refilled with material such as polysilicon – col. 6, line 5), the first region (region of 22/30/24)  between the third region (isolation trenches 50) and the top surface, and the third region (isolation trenches 50) positioned relative to the top surface between the first region and the second region; and 
a first isolation band 30 (well/channel region 30 isolates 22 from 24) in the semiconductor substrate beneath the first region 22, the first isolation band 30 comprising a first portion of the semiconductor substrate and a first concentration of a dopant (region 30 would necessary some concentration of P dopant concentration from 22/22 due to concentration gradient and auto-doping mechanism) in the first portion of the semiconductor substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yee in view of Luo et al. 20070205444.

    PNG
    media_image6.png
    565
    1058
    media_image6.png
    Greyscale

Regarding claim 11, fig. 5 of Yee discloses wherein the first region includes a well doped with a p-type dopant (22/24 is source/drain well).
Yee does not disclose the dopant of the first isolation band is an n-type dopant.  

    PNG
    media_image7.png
    471
    850
    media_image7.png
    Greyscale

However, fig. 5 of Luo discloses a structure comprising: 
a semiconductor substrate 30 including a top surface, a first region 3’ and a second region 4’ each comprised of a semiconductor material, and a third region 32 (isolation region 32), the first region 3’ between the third region and the top surface, and the third region positioned relative to the top surface between the first region and the second region; and 
a first isolation band 2’ (n-well) in the semiconductor substrate beneath the first region, the first isolation band 2’ comprising a first portion of the semiconductor substrate and a first concentration of a dopant (n concentration) in the first portion of the semiconductor substrate;
wherein the first region includes a well doped with a p-type dopant and the dopant of the first isolation band is an n-type dopant.
In view of such teaching, it would have been obvious to form a structure of Yee comprising wherein the dopant of the first isolation band is an n-type dopant such as taught by Luo in order to form a P-type MOSFET.

first region includes a well doped with an P-type dopant.
Yes does not disclose wherein the first region includes a well doped with an N-type dopant. and the dopant of the first isolation band is a p-type dopant.
However, fig. 5 of Luo discloses a structure comprising: 
a semiconductor substrate 30 including a top surface, a first region 14 and a second region 15 each comprised of a semiconductor material, and a third region 32 (isolation region 32), the first region 3’ between the third region and the top surface, and the third region positioned relative to the top surface between the first region and the second region; and 
a first isolation band 11 (P-well) in the semiconductor substrate beneath the first region, the first isolation band 11 comprising a first portion of the semiconductor substrate and a first concentration of a dopant (P concentration) in the first portion of the semiconductor substrate;
wherein the first region includes a well doped with a n-type dopant and the dopant of the first isolation band is an P-type dopant.
In view of such teaching, it would have been obvious to form a structure of Yee comprising wherein the first region includes a well doped with an N-type dopant and the dopant of the first isolation band is a p-type dopant such as taught by Luo in order to form a N-type MOSFET.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.